At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Monday the 13th of Aug* 1744. before the Honble Leond Lockman Esqr Judge
*286The following Preparatory Exam4 were taken
William Jones Mate of the Sloop King George whereof Benj“ Cranston is Corn1 on Oath in Court gave answers to these Questns
Quest ist When where and by whom was the Sloop taken brought in here by you as Prize
Ansr on the 19th day of July between Cape Maze and Baraco, s4 Sloop was taken by Cap* Benn Cranston
Ques* Hów many men were there on board and of what Nation
Ansr There was ten all of whom were Spaniards
Ques* Are the Papers now Produced in Court all that were found on board s4 Sloop at the time of Capture without any fraud Subduction Addition or embezelment
Ansr Yes. Wm Jones
Thomas Arnold mariner on board the King George on Oath in Court attested to the truth of the Above Evidence
Thomas Arnold
Mr Joseph Cowley sworn Spanish Interpreter
Phillipus Santiago A Spaniard belonging to the Sloop sent in as Prize by Cap* B. Cranston
Q* What knowledge have you of this Sloop
Ansr I have known her A month at Barraco where she was Purchased by Don Pedro Barraco an Inhabitant of S* lago de Cuba, and that on or About the is* day of Aug* N. S. the s4 Vessel saild from Barraco bound to S* lago de Cuba, and in our Passage thither was taken the 4th day of Aug* N. S.
Quesr How many men were there on board and of what Nation
Ansr Ten who were all Spaniards.
Phelipe Santtiago
At A Court of Vice Admiralty held at Newport in Rhode Island on Monday the 13th of Aug* 1744
Before the HonbIe Leon4 Lockman Esqr Judge
The Libel Monition and Preparatory Examnat8 read.
Mr Phillipe Santiago Prefer’d A Petition to his Honr the Judge
It Plainly Appears to me that the Sloop sent in here by Cap* Benj“ Cranston whereof Michael Gonsales was late master and under the Charge of Phillipi Santiago A Spaniard now in Court, with her Appurtenances and ninety Pieces of Eight Libelled for are the Property of the Subjects of the King of Spain enemies to our Sovreign Lord the King and therefore I condemn the said Sloop Money etc. as lawfull Prize to the Captors and *287Owners to be divided as they among themselves have agreed, and what ever goods cannot be divided I order to be sold by Wm Mumford Marshall the Captors Paying Cost.
Newport Aug413th 1744 ' Leonard Lockman